Citation Nr: 1725188	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO. 07-06 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for bilateral radiculopathy of the lower extremities, also claimed as leg pain, to include as secondary to lumbar degenerative joint disease; degenerative disc disease; muscle spasm.

2. Entitlement to restoration of service connection for herniated nucleus pulposus and degenerative joint disease of the cervical spine, to include entitlement to a separate rating for radiculopathy of the upper extremities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1980 to November 1980 and from February 2003 to July 2004.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In the September 2006 rating decision, the RO denied the claim for service connection for bilateral radiculopathy.  In the September 2008 rating decision, the RO granted service connection for lumbar degenerative joint disease; degenerative disc disease; and muscle spasm; cervical spine, herniated nucleus pulposes, degenerative joint disease, and assigned a 20 percent rating.  It appears that the RO did not intend to grant service connection for the cervical spine and in a March 2016 rating decision, it recharacterized the service-connected disability as lumbar degenerative joint disease; degenerative disc disease, muscle spasm and then issued a supplemental statement of the case for entitlement to service connection for cervical spine, herniated nucleus pulposes, degenerative joint disease.  The Board will address the RO's attempt to sever service connection for the cervical spine disability in the body of the decision. 

In February 2010, the Board remanded the claim for service connection for radiculopathy for additional development and adjudicative action and remanded the claim for entitlement to an initial evaluation in excess of 20 percent for lumbar degenerative joint disease; degenerative disc disease; and muscle spasm; cervical spine, herniated nucleus pulposes, degenerative joint disease for the RO to issue a statement of the case, as the Veteran had submitted a timely notice of disagreement regarding the evaluation assigned following the award of service connection.  A statement of the case was issued in March 2016.  The RO did not certify this claim as part of the current appeal and, instead, appears to have determined that the Veteran did not perfect an appeal as to this issue.  The Veteran's representative in the May 2017 Appellant's Post-Remand Brief included the claim for increase as part of the current appeal; however, without certification by the RO of this particular issue, the Board finds that this issue is not part of the current appeal.  

The case has been returned to the Board for further consideration.

When the Veteran submitted the claim for service connection for radiculopathy, he described it as involving his "legs and upper back."  When the RO decided the claim, it addressed radiculopathy involving the lower extremities only.  Thus, the issue of entitlement to service connection for radiculopathy of the upper extremities has been raised by the record in the April 2005 VA Form 21-4138, submitted by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1. Competent evidence of radiculopathy of the lower extremities has not been shown.

2. Severance of service connection for herniated nucleus pulposus and degenerative joint disease of the cervical spine was not properly executed.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral radiculopathy, also claimed as leg pain, to include as secondary to lumbar degenerative joint disease; degenerative disc disease; muscle spasm, have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2. The criteria for restoration of service connection for herniated nucleus pulposus and degenerative joint disease of the cervical spine have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.


II. Service Connection 

The Veteran has submitted a claim for service connection for radiculopathy as secondary to the service-connected lumbar degenerative joint disease; degenerative disc disease; muscle spasm.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

The Board has carefully reviewed the evidence of record and finds that the evidence does not support the award of service connection, as a current diagnosis of radiculopathy of the bilateral lower extremities is not of record.  When the Veteran was examined for this very purpose (to determine if he had radiculopathy in the lower extremities), the examiner noted that the Veteran did not display any signs of radiculopathic pain or related symptoms. The examiner further noted that examination of the Veteran showed no evidence of radiculopathy of the lower extremities. Accordingly, the examiner did not diagnose radiculopathy of the lower extremities.

Considering the lay and medical evidence, the Board finds that there is no competent evidence of a current disability relevant to the claim of service connection for bilateral radiculopathy of lower extremities. 38 C.F.R. § 3.303; Shedden, 381 F.3d 1163; Brammer, 3 Vet. App. 223; McClain, 21 Vet. App. 319. In the absence of proof of a current disability, there can be no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

The Veteran has submitted a claim for service connection for radiculopathy and as such, by inference, has alleged he suffers from radiculopathy of the bilateral lower extremities. The Veteran is competent to provide evidence of observable manifestation or symptoms and report that which he has been told. While he may report symptomatology and his belief of a current disability, the more probative and competent evidence establishes that the Veteran does not have current radiculopathy of the lower extremities. 

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a bilateral radiculopathy of the lower extremities.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

III.  Restoration

In a September 2008 rating decision, the RO awarded service connection for "lumbar degenerative joint disease; degenerative disc disease; muscle spasm; cervical spine, herniated nucleus pulposes; degenerative joint disease."  As noted in the Introduction, it appears that the RO meant to award service connection solely for the lumbar spine, as the body of the decision addressed the lumbar spine only.  The RO recognized this error and attempted to correct it by recharacterizing the service-connected disability in a March 2016 rating decision as "lumbar degenerative joint disease; degenerative disc disease; muscle spasm" and issuing a supplemental statement of the case denying service connection for herniated nucleus pulposus and degenerative joint disease of the cervical spine.  This is not the proper way to execute severance of service connection for a disability.  See 38 C.F.R. § 3.105(d) (2016.  Thus, the Board is restoring service connection for herniated nucleus pulposus and degenerative joint disease of the cervical spine.  If the RO wants to sever service connection for such disability, it should follow the provisions of 38 C.F.R. § 3.105(d).


ORDER

Entitlement to service connection for bilateral radiculopathy, also claimed as leg pain, to include as secondary to a service connected back disability is denied.

Restoration of service connection for herniated nucleus pulposus and degenerative joint disease of the cervical spine is granted.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


